 



Exhibit 10.1

                 
(COVAD LOGO) [f33649f3364901.gif]
  (GRAPHIC) [f33649f3364902.gif]   110 Rio Robles San Jose, CA 95134
W > www.covad.com   (GRAPHIC) [f33649f3364902.gif]   T > 408-952-6400
F >408-952-7539

          September 7, 2007
James A. Kirkland
110 Rio Robles
San Jose, California 95134
Dear Jim:
     Covad Communications Group, Inc. (“Covad”) hereby confirms to you that your
employment will terminate on September 12, 2007 (the “Employment Termination
Date”). As a result of the termination of your employment, provided that you
satisfy the eligibility requirements set forth in Covad’s current Executive
Severance Plan (the “Severance Plan”), you will receive the benefits provided
under the Severance Plan.
     We are also pleased to offer to engage you as a consultant to Covad for the
period commencing from the Employment Termination Date through September 12,
2008 (the “Consulting Period”), serving as a full member of Covad’s Board of
Advisors. Any Covad stock option held by you as of the Employment Termination
Date shall continue to vest and remain exercisable in accordance with the
provisions of the applicable stock option agreement(s) (the “Stock Option(s)”)
and, unless otherwise agreed in writing, continued vesting and exercisability of
the Stock Option(s) shall be your sole compensation from Covad for the
consulting services you provide during the Consulting Period. You will not be
entitled to any benefits from Covad other than those provided by the Severance
Plan and the Stock Option(s).
     You remain bound by the terms of that certain Proprietary Information and
Inventions Agreement (“Confidentiality Agreement”) previously executed by you.
     The terms set forth in this letter represent our entire agreement with
respect to the matters covered herein and supersede all prior negotiations and
agreements, whether written or oral, with the exception of the Confidentiality
Agreement, the Severance Plan, and the Stock Option(s). No modification shall be
effective unless made by an instrument in writing executed by you and Covad.
     Following the Employment Termination Date, it is the express intent of the
parties that you will be an independent contractor, and not an employee, agent,
representative, joint venturer or partner of Covad or any of its related
entities (Covad and such entities collectively referred to hereinafter as “Covad
Entities”). Nothing in this Agreement shall be interpreted or construed as
creating or establishing the relationship of employer and employee between any
of the Covad Entities and you. After the Employment Termination Date, you are
not authorized to represent yourself as an employee, agent, representative,
joint venturer or partner of any of the Covad Entities or to enter into any
contracts, leases, agreements or other binding commitments on behalf of any of
the Covad Entities. Both parties acknowledge that, after the Employment
Termination Date, you will not be an employee for state or federal tax purposes
or for purposes of unemployment insurance or other requirement of federal or
state employment law. After the Employment Termination Date, you retain the
right to perform the same or similar services for others during the term of

1



--------------------------------------------------------------------------------



 



this Agreement, so long as you do not utilize information or materials that are
confidential or proprietary to any of the Covad Entities. The Covad Entities
also retains the right to enter into similar contracts for the same or similar
services with other individuals.
     If you accept our offer to engage your services as a consultant, then
please sign and return this letter to us at your earliest convenience.

          Covad Communications Group, Inc.:
      /s/ Charles Hoffman       By: Charles Hoffman      Title:   President and
Chief Executive Officer       

I am pleased to accept the offer to provide consulting services on the terms set
forth herein.

          James A. Kirkland:
      /s/ James Kirkland       Signature        James Kirkland       Name       
Date: 9/7/07
                         

2